DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-29 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 1-17 and 22, in the reply filed on 2/18/21 is acknowledged. Claims 18-21 and 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-17 and 22 are under consideration.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive with regard to the portion that recites "uses thereof", because it is directed generally to any "use" but the claims are limited to uses related to treating immune responses. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Antagonistic CD40 Monoclonal Antibody and Uses in Treating Immune Responses”.
Appropriate correction is required.	

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, line 2, "an amino acid sequence of SEQ ID NO: 5" should be "the amino acid sequence of SEQ ID NO: 5"; Cf. with lines 4-5, "the amino acid sequence of SEQ ID NO: 11".
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 8, 9, 12-15, 18-20 and 27 of copending Application No. 16/686,596, filed on 11/18/19, and which shares the same inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The instant application claims priority as a continuation to the '596 application.
	Instant claim 1 encompasses an isolated antibody that specifically binds to human CD40 comprising a polypeptide comprising a heavy chain variable region 
	Instant dependent claims 2, 4-6, 8-11, 13, 14 and 22 of the instant claims corresponds to dependent claim 2, 5, 8, 9, 12-15, 18, 19 and 27 of '596, each limiting the respective parent claim in the same way. Instant dependent claim 7 is limited to one of the alternatives recited in parent claim 6, and this embodiment is also recited in the alternative in claim 9 of '596, and thus instant claim 7 also corresponds to claim 9 of '596. Instant dependent claim 12 is limited to one of the alternatives recited in claim 11, and this embodiment is also recited in the alternative in claim 15 of '596, and thus instant claim 12 also corresponds to claim 15 of '596. Instant dependent claims 15-17 correspond to claim 20 of '596, which recites each of the three limitations of claims 15-17 in the alternative. 
	Instant claim 3 merely limits the antibody of claim 1 to one wherein the CDRs consist of the recited sequences, rather than comprise the recited sequences. While this specific embodiment is not recited in the claims of '596, it represents a preferred embodiment of the claims, as evidenced by the instant application and '596 sharing an identical disclosure.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
It is noted that while the above rejection is provisional, the instant application claims priority to the same effective filing date as the '142 application, which is 11/19/18. Per MPEP 804:
"If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims … the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory 

	Thus, per MPEP 804, the provisional double patenting rejection set forth above should be maintained in the instant application until the rejection is overcome as indicated therein.

Note on Withdrawn Process Claims
As a courtesy, it is noted that in the event that claim 1 becomes allowable, and withdrawn process claim 28 is rejoined, the recitation of "e.g.,, Factor VII in hemophiliacs" will necessitate a rejection of the claim under 35 U.S.C. 112(a) as being indefinite, because use of the phrase “e.g.” (which means “for example”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Note on Patentability
No prior art has been identified that teaches or renders obvious the claimed isolated antibody that specifically binds to human CD40 and comprises heavy and light chain variable regions comprising SEQ ID NO: 1-3 and 7-9, respectively. 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646